Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In [0025] and [0061], Applicant refers to U.S. Patent Publication “2019/014521A” as describing complex (shear) fracturing.  However, upon consultation, the Office observes 2019/0014521 is directed to “RADIO COMMUNICATION SYSTEM, BASE STATION, COMMUNICATION METHOD, MOBILE STATION, AND COMPUTER-READABLE MEDIUM” and describes nothing about fracturing.  It appears that Applicant intended to refer to “2019/0145251” instead.
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:  
In claim 5, it appears “increased surface increases hydrocarbon production” should recite “increased surface area increases hydrocarbon production” (correcting the typo; matching “surface area of shear fracturing and tensile fracturing” also in claim 5).
Claim 6 should recite “wherein the shear fracturing comprises super shear fracturing, wherein an amount of hydraulic fracturing comprises permeability of super shear fractures generated in the shear fracturing , and wherein the permeability of the super shear fractures gives greater production rate of hydrocarbon in response to pressure drop in the super shear fractures” (correcting the typo).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites in lines 5-6 “hydraulic fracturing the subterranean formation with the frac slurry, the hydraulic fracturing comprising shear fracturing rock in the subterranean formation.”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The Office observes that, in the Specification, Applicant does not provide a clear definition for “shear fracturing,” instead stating “The onset of shear fracturing and how defined or quantified may be related to the rock type and the particular tracing job” ([0027]) and “Embodiments may measure or reach the natural harmonic frequency of different geologic layers. Increased shear fracturing may be realized at this frequency giving significantly increased rock destruction. Stress patterns may identify shear fracturing by the length of time (period) to initiate and propagate each type of fracturing (e.g., shear fracturing versus planar tensile fracturing)” ([0034]); “To compensate for ever changing fracture systems, fractures may be measured and classified as shear or tensile and can be counted, e.g., within 15-20 seconds or less from the time they are formed” ([0037]); and “Complex shear fractures (or shear fractures) may be defined as fractures that are not simple planar tensile fractures” ([0075]).  While these descriptions provide useful insights into the meaning of the term, and particularly attempts to distinguish shear is…”). 
However, without having a clear definition in the art, the ordinary meaning of “shear fracturing” would appear to broadly refer to any fracturing caused by any amount of shear stress, simply by the nature of rock mechanics.  Moreover, a typical fracture is formed by both tensile and shear stresses, although tensile forces may dominate.  For example, it is unclear whether “shear fracturing” as claimed is intended to refer to “fracturing that forms fractures through any amount of shear stress” or “fracturing that forms fractures that are not just simple planar tensile fractures (in addition to any possible simple planar tensile fractures).”  Accordingly, the term is indefinite because the Specification does not clearly redefine the term, which renders the claim scope unclear.
Claims 2-20 are rejected by dependency, also failing to clarify the claim scope of “shear fracturing.”
Nevertheless, it appears Applicant merely intended for the descriptive language to be limiting (i.e., wherein “shear fracturing” is defined as “fracturing that forms fractures that are not just simple planar tensile fractures”).  Accordingly, for examination purposes, claims will be read as though independent claim 1 includes this definition, e.g.:
“hydraulic fracturing the subterranean formation with the frac slurry, the hydraulic fracturing comprising shear fracturing rock in the subterranean formation to form fractures that are not simple planar tensile fractures [etc.].”
Alternatively, Applicant may Amend the claim to recite:
“hydraulic fracturing the subterranean formation with the frac slurry, the hydraulic fracturing comprising complex shear fracturing rock in the subterranean formation [etc.]” (alternatively referring to fracturing that forms fractures that are not just simple planar fractures, in addition to any possible simple planar fractures, by forming complex/dendritic/branched fractures).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,711,604 (sharing co-Inventor Johnson) in view of Nguyen (2016/0215205).
Regarding independent claim 1, 10,711,604 claims A method of hydraulic fracturing a subterranean formation (e.g. claim 1 “A method of hydraulic fracturing a geological formation in Earth including to count number and types of fractures created in real time (claim 8 “determining presence of complex shear fracturing correlative with the net stress comprises determining a number of stress events per time and comparing the number to a threshold” and claim 2 “adjusting the operating parameter of the hydraulic fracturing in real time to favor complex shear fracturing over planar tensile fracturing”), comprising:
injecting a frac slurry comprising frac fluid (claim 1 “injecting fracing fluid through a wellbore into the geological formation”) and proppant (claim 7 “adding a proppant to the fracing fluid”) through a wellbore into the subterranean formation; and 
hydraulic fracturing the subterranean formation with the frac slurry, the hydraulic fracturing comprising [complex] shear fracturing rock in the subterranean formation [to form fractures that are not simple planar tensile fractures] (claim 6 “presence of complex shear fracturing”); 
observing change (claim 6 “calculating, via a neural network, net stress correlative with the pressure and other parameters of the hydraulic fracturing” such as claim 9 “wherein the stress events comprise the net stress changing from decreasing to increasing”) in fracture counts (claim 8 “determining a number of stress events per time”) with changes in proppant size and proppant concentration in the frac slurry (claim 7 “concentration or density of the proppant in the fracing fluid, injection rate of the proppant, a property of the proppant”; “property” must include 16:18-23 “sand particle size”); 
measuring pressure associated with the hydraulic fracturing (claim 1 “measuring pressure associated with the hydraulic fracturing”); 
receiving an indicator of an amount of the shear fracturing occurring per unit time (claim 8 “determining a number of stress events per time”); and 
adjusting operating parameters of the hydraulic fracturing in real time to increase the amount of shear fracturing occurring per unit time (claim 1 “adjusting an operating parameter of the hydraulic fracturing to increase complex shear fracturing”).
Even if it is somehow found that 10,711,604 fails to claim “observing change in fracture counts with changes in proppant size and proppant concentration in the frac slurry” per se, Nguyen teaches various sizes of proppant and degradable particulate diverting agents in the embodiments enables the temporary shut off of flow into more fractures and branches of the complex fracture network than the use of a single sized proppant and degradable particulate diverting agent [...]  Furthermore, the sizes of the fractures and/or branches may be dynamic and therefore require differing sizes of proppant and degradable diverting particulate agents throughout the body of the fracture” ([0025]) and “One of ordinary skill in the art with the benefit of this disclosure should be able to select an appropriate amount of the nano- and micron-sized proppant to use for a particular application” ([0036]). 
Accordingly, even if it is somehow found that 10,711,604 fails to claim “observing change in fracture counts with changes in proppant size and proppant concentration in the frac slurry” per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 10,711,604 claims to include “observing change in fracture counts with changes in proppant size and proppant concentration in the frac slurry,” in order to match the “dynamic” fractures and branches with the “differing sizes” and “appropriate amount” of proppants.
Regarding claims 2-18 and 20, these features are all present or flow naturally from claim 1 (“adjusting an operating parameter of the hydraulic fracturing to increase complex shear fracturing”), especially in light of claim 9 (“wherein the stress events comprise the net stress changing from decreasing to increasing”), claim 4 (“wherein the operating parameter comprises flow rate of the fracing fluid”), and claim 7 (“concentration or density of the proppant in the fracing fluid”).
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  MPEP 2112; I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY.  In this case, any previously-unappreciated scientific explanations for the functioning of 10,711,604’s claimed process do not render the old claims patentably new.  For example, by virtue of 10,711,604 claims using a neural network to monitor stress events per time and adjust operating parameters accordingly, it appears these claims would flow naturally from 10,711,604 claims.
Regarding claim 19, this is as above in claim 1 in view of Nguyen.
Conclusion
As above, Applicant may simply remedy the Claim Objections and 112 Rejections and file a Terminal Disclaimer over 10,711,604, for allowance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Kulkarni (2015/0032425) teaches forming a “complex fracture network” (abstract) wherein “The fracture conditions, e.g., the type of fracturing fluid, a flow rate of the fracturing fluid, the fracturing fluid viscosity, proppant content and size, the fracturing fluid pressure, and other similar conditions, can be adjusted based on the determined ratio” of flow through different branches of a fracture and “Real-time inputs measured in real-time during the fracture treatment can be provided as inputs to the computer system 110. Based on the inputs, the computer system 110 can determine a revised ratio, which, in turn, can be used to revise the fracture conditions in real-time” in order to form the complex fracture network ([0040]).  However, it appears that this reference fails to “count”/quantify the complex (shear) fractures formed during the treatment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674